Title: To George Washington from John Witherspoon, 3 October 1782
From: Witherspoon, John
To: Washington, George


                  
                     Sir
                     Philadelphia Octr 3. 1782.
                  
                  I am just applied to by Capt. Saml Graham of the 76 british Regt who is a Prisoner at Lancaster & a son of Dr John Graham of Paisley on Scotland who was my particular friend he informs me that by the last Packet from England he learns it would on some Accounts be very much for his Interest if he could be exchanged—I have spoken to Genl Lincoln who tells me he has written to your Excellency lately on the Subject of the Prisoners & expects your Answer soon.  If this Request of the Son of my Friend be not prejudicial to the public Service, I should be happy in its being granted.  He has written only generally to me so that I cannot tell whether being allowed to go upon Parole as the rest have gone would answer the Purpose—Your Excellency will therefore do as You think expedient I have the Honour to be Your Excellency’s most obedt humble Servant
                  
                     Jno. Witherspoon
                     
                  
               